UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K R SPECIAL FINANCIAL REPORT PURSUANT TO RULE 15d-2 OF THE SECURITIES EXCHANGE ACT OF 1934 Contains only Financial Statements For the Fiscal Year Ended December 31, 2013 Commission file number 333-184476 RESOURCE REAL ESTATE OPPORTUNITY REIT II, INC. (Exact name of registrant as specified in its charter) Maryland 80-0854717 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1845 Walnut Street, 18th Floor, Philadelphia, PA 19103 (Address of principal executive offices) (Zip Code) 215-237-7050 Registrant’s telephone number, including area code Securities registered pursuant to Section 12(b) of the Act:NONE Securities registered pursuant to Section 12(g) of the Act:NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes £ No R Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes £ No R Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes £ No R Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files).Yes £ No £ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes £No R There is no established market for the registrant’s shares of common stock.The registrant is currently conducting an ongoing initial public offering of its shares of common stock pursuant to a Registration Statement on Form S-11, which shares are being sold at $10.00 per share, with discounts available for certain categories of purchasers.There were no shares of common stock held by non-affiliates at December 31, 2013, the last business day of the registrant’s most recently completed fiscal year. As of April 25, 2014, the registrant had outstanding 15,000 shares of common stock, $0.01 par value per share.None of these shares of common stock were held by non-affiliates. DOCUMENTS INCORPORATED BY REFERENCE NONE. EXPLANATORY NOTE On February 6, 2014, the Securities and Exchange Commission (the “SEC”) declared effective the Registration Statement on Form S-11, as amended (Commission File No. 333-184476) (the “Registration Statement”), of Resource Real Estate Opportunity REIT II, Inc., a Maryland corporation (the “Company”), relating to the offering of up to 100,000,000 shares of the Company’s common stock. Rule 15d-2 under the Securities Exchange Act of 1934, as amended, provides generally that if a company files a registration statement under the Securities Act of 1933, as amended, which does not contain certified financial statements for the company’s last full fiscal year preceding the year in which the registration statement becomes effective (or for the life of the company if less than a full fiscal year), then that company must, within 90 days after the effective date of the registration statement, file a special financial report furnishing certified financial statements for the last full fiscal year or other period, as the case may be. Rule 15d-2 further provides that the special financial report is to be filed under cover of the facing sheet of the form appropriate for annual reports of such company. The Registration Statement did not contain the certified financial statements of the Company for the year ended December 31, 2013.Therefore, as required by Rule 15d-2, the Company is hereby filing the certified financial statements contained in this Special Financial Report with the SEC in lieu of filing a full Annual Report on Form 10-K . REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Resource Real Estate Opportunity REIT II, Inc.: We have audited the accompanying consolidated balance sheet of Resource Real Estate Opportunity REIT II, Inc. (a Maryland corporation) and subsidiaries (collectively, the “Company”) as of December31, 2013 and the related consolidated statements of operations and cash flows for the year ended December 31, 2013 and for the period September 28, 2012 (date of inception) through December 31, 2013.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.We were not engaged to perform an audit of the Company's internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Resource Real Estate Opportunity REIT II, Inc. and subsidiaries as of December31, 2013, and the results of their operations and their cash flows for the year ended December 31, 2013 and the period September 28, 2012 (date of inception) through December 31, 2013 in conformity with accounting principles generally accepted in the United States of America. /s/ GRANT THORNTON LLP Philadelphia, Pennsylvania April 25, 2014 INDEX TO THE CONSOLIDATED FINANCIAL STATEMENTS OF RESOURCE REAL ESTATE OPPORTUNITY REIT II, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET F-4 CONSOLIDATED STATEMENTS OF OPERATIONS F-5 CONSOLIDATED STATEMENTS OF CASH FLOWS F-6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS F-7 Resource Real Estate Opportunity REIT II, Inc. and Subsidiaries (A Maryland Corporation in the Development Stage) CONSOLIDATED BALANCE SHEET December 31, 2013 ASSETS Cash $ Total assets $ STOCKHOLDER'S EQUITY Stockholder's Equity: Preferred stock (par value $0.01, 10,000,000 shares authorized, none issued and outstanding) $ – Convertible stock (par value $0.01, 50,000 shares authorized, 50,000 sharesissued and outstanding) Common stock (par value $0.01, 1,000,000,000 shares authorized, 15,000 shares issued and outstanding) Additional paid-in-capital Retained earnings Total stockholder's equity $ The accompanying notes are an integral part of this consolidated financial statement. F-4 Resource Real Estate Opportunity REIT II, Inc. and Subsidiaries (A Maryland Corporation in the Development Stage) CONSOLIDATED STATEMENTS OF OPERATIONS For the year ended
